DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-11 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-3, 7 and 9 was allowed, in the last office action, mailed 08/03/2021. And
	Applicant by incorporating the allowable subject matter, “the communication apparatus includes; (i) a data generation unit; (ii) a transmission unit that transmits data generated by the data generation unit to the communication partner in response to sensing data received from the communication partner; (iii) a reception unit that receives data transmitted from the communication partner, the data including size data indicating a size of the data successfully received from the communication apparatus by the communication partner; (iv) a time specification unit that specifies time it took for a round-trip communication in the half-duplex wireless communication with the communication partner; and (v) a generation control unit that controls a size of the data generated by the data generation unit per unit time based on (1) the specified time, (2) the size indicated in the size data, and (3) a given target time regarding the round-trip communication”, into the claims 4,8 and 10, place the application in condition for allowance.
	Claims 5-6 and 11 are allowed by virtue of their dependency to the above allowable independent claim 4.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482